UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04892 Templeton Growth Fund, Inc. (Exact name of registrant as specified in charter) 300 S.E. 2nd Street, Fort Lauderdale, Florida 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 8/31 Date of reporting period: 6/30/17 Item 1. Proxy Voting Records. AEGON NV Meeting Date:MAY 19, 2017 Record Date:APR 21, 2017 Meeting Type:ANNUAL Ticker:AGN Security ID:N00927298 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Presentation on the Course of Business in 2016 Management None None 3.1 Receive Report of Management Board (Non-Voting) Management None None 3.2 Discuss Remuneration Report Containing Remuneration Policy for Management Board Members Management None None 3.3 Discuss Financial Statements and Receive Auditors' Reports (Non-Voting) Management None None 3.4 Adopt Financial Statements and Statutory Reports Management For For 3.5 Approve Dividends of EUR 0.26 per Common Share and EUR 0.00650 per Common Share B Management For For 4 Ratify PricewaterhouseCoopers as Auditors Management For For 5.1 Approve Discharge of Management Board Management For For 5.2 Approve Discharge of Supervisory Board Management For For 6.1 Reelect Dona Young to Supervisory Board Management For For 6.2 Elect William Connelly to Supervisory Board Management For For 6.3 Elect Mark Ellman to Supervisory Board Management For For 7.1 Elect Matthew Rider to Management Board Management For For 8.1 Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 8.2 Authorize Board to Exclude Preemptive Rights from Share Issuances Management For For 8.3 Authorize Board to Issue Shares Up To 1 Percent of Issued Capital Under Incentive Plans Management For For 8.4 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 9 Other Business (Non-Voting) Management None None 10 Close Meeting Management None None AKZO NOBEL NV Meeting Date:APR 25, 2017 Record Date:MAR 28, 2017 Meeting Type:ANNUAL Ticker:AKZA Security ID:N01803100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3.a Discuss Remuneration Report Containing Remuneration Policy for Management Board Members Management None None 3.b Adopt Financial Statements and Statutory Reports Management For For 3.c Discuss on the Company's Dividend Policy Management None None 3.d Approve Dividends of EUR1.65 Per Share Management For For 4.a Approve Discharge of Management Board Management For Against 4.b Approve Discharge of Supervisory Board Management For Against 5.a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 5.b Authorize Board to Exclude Preemptive Rights from Share Issuances Management For For 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Approve Cancellation of Repurchased Shares Management For For 8 Other Business (Non-Voting) Management None None ALLERGAN PLC Meeting Date:MAY 04, 2017 Record Date:MAR 08, 2017 Meeting Type:ANNUAL Ticker:AGN Security ID:G0177J108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Nesli Basgoz Management For For 1b Elect Director Paul M. Bisaro Management For For 1c Elect Director James H. Bloem Management For For 1d Elect Director Christopher W. Bodine Management For For 1e Elect Director Adriane M. Brown Management For For 1f Elect Director Christopher J. Coughlin Management For For 1g Elect Director Catherine M. Klema Management For For 1h Elect Director Peter J. McDonnell Management For For 1i Elect Director Patrick J. O'Sullivan Management For For 1j Elect Director Brenton L. Saunders Management For For 1k Elect Director Ronald R. Taylor Management For For 1l Elect Director Fred G. Weiss Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Require Independent Board Chairman Shareholder Against Against ALPHABET INC. Meeting Date:JUN 07, 2017 Record Date:APR 19, 2017 Meeting Type:ANNUAL Ticker:GOOGL Security ID:02079K305 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry Page Management For For 1.2 Elect Director Sergey Brin Management For For 1.3 Elect Director Eric E. Schmidt Management For For 1.4 Elect Director L. John Doerr Management For Withhold 1.5 Elect Director Roger W. Ferguson, Jr. Management For For 1.6 Elect Director Diane B. Greene Management For For 1.7 Elect Director John L. Hennessy Management For For 1.8 Elect Director Ann Mather Management For Withhold 1.9 Elect Director Alan R. Mulally Management For For 1.10 Elect Director Paul S. Otellini Management For Withhold 1.11 Elect Director K. Ram Shriram Management For Withhold 1.12 Elect Director Shirley M. Tilghman Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 5 Advisory Vote on Say on Pay Frequency Management Three Years One Year 6 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 7 Report on Lobbying Payments and Policy Shareholder Against For 8 Report on Political Contributions Shareholder Against For 9 Report on Gender Pay Gap Shareholder Against For 10 Report on Charitable Contributions Shareholder Against Against 11 Adopt Holy Land Principles Shareholder Against Against 12 Report on Fake News Shareholder Against Against AMERICAN INTERNATIONAL GROUP, INC. Meeting Date:JUN 28, 2017 Record Date:MAY 08, 2017 Meeting Type:ANNUAL Ticker:AIG Security ID:026874784 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director W. Don Cornwell Management For For 1b Elect Director Brian Duperreault Management For For 1c Elect Director Peter R. Fisher Management For For 1d Elect Director John H. Fitzpatrick Management For For 1e Elect Director William G. Jurgensen Management For For 1f Elect Director Christopher S. Lynch Management For For 1g Elect Director Samuel J. Merksamer Management For For 1h Elect Director Henry S. Miller Management For For 1i Elect Director Linda A. Mills Management For For 1j Elect Director Suzanne Nora Johnson Management For For 1k Elect Director Ronald A. Rittenmeyer Management For For 1l Elect Director Douglas M. Steenland Management For For 1m Elect Director Theresa M. Stone Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Securities Transfer Restrictions Management For For 4 Ratify NOL Rights Plan (NOL Pill) Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For AMERISOURCEBERGEN CORPORATION Meeting Date:MAR 02, 2017 Record Date:JAN 03, 2017 Meeting Type:ANNUAL Ticker:ABC Security ID:03073E105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ornella Barra Management For For 1.2 Elect Director Steven H. Collis Management For For 1.3 Elect Director Douglas R. Conant Management For For 1.4 Elect Director D. Mark Durcan Management For For 1.5 Elect Director Richard W. Gochnauer Management For For 1.6 Elect Director Lon R. Greenberg Management For For 1.7 Elect Director Jane E. Henney Management For For 1.8 Elect Director Kathleen W. Hyle Management For For 1.9 Elect Director Michael J. Long Management For For 1.10 Elect Director Henry W. McGee Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Provide Directors May Be Removed With or Without Cause Management For For AMGEN INC. Meeting Date:MAY 19, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:AMGN Security ID:031162100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1. Elect Director David Baltimore Management For For 1.2 Elect Director Robert A. Bradway Management For For 1.3 Elect Director Francois de Carbonnel Management For For 1.4 Elect Director Robert A. Eckert Management For For 1.5 Elect Director Greg C. Garland Management For For 1.6 Elect Director Fred Hassan Management For For 1.7 Elect Director Rebecca M. Henderson Management For For 1.8 Elect Director Frank C. Herringer Management For For 1.9 Elect Director Charles M. Holley, Jr. Management For For 1.10 Elect Director Tyler Jacks Management For For 1.11 Elect Director Ellen J. Kullman Management For For 1.12 Elect Director Ronald D. Sugar Management For For 1.13 Elect Director R. Sanders Williams Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Provide Vote Counting to Exclude Abstentions Shareholder Against Against APACHE CORPORATION Meeting Date:MAY 11, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:APA Security ID:037411105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Annell R. Bay Management For For 2 Elect Director John J. Christmann, IV Management For For 3 Elect Director Chansoo Joung Management For For 4 Elect Director William C. Montgomery Management For For 5 Elect Director Amy H. Nelson Management For For 6 Elect Director Daniel W. Rabun Management For For 7 Elect Director Peter A. Ragauss Management For For 8 Ratify Ernst & Young LLP as Auditors Management For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 10 Advisory Vote on Say on Pay Frequency Management One Year One Year APPLE INC. Meeting Date:FEB 28, 2017 Record Date:DEC 30, 2016 Meeting Type:ANNUAL Ticker:AAPL Security ID:037833100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James Bell Management For For 1.2 Elect Director Tim Cook Management For For 1.3 Elect Director Al Gore Management For For 1.4 Elect Director Bob Iger Management For For 1.5 Elect Director Andrea Jung Management For For 1.6 Elect Director Art Levinson Management For For 1.7 Elect Director Ron Sugar Management For For 1.8 Elect Director Sue Wagner Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Disclose Charitable Contributions Shareholder Against Against 6 Adopt Policy to Increase Diversity of Senior Management and Board of Directors Shareholder Against Against 7 Proxy Access Amendments Shareholder Against Against 8 Engage Outside Independent Experts for Compensation Reforms Shareholder Against Against 9 Adopt Share Retention Policy For Senior Executives Shareholder Against Against AXA Meeting Date:APR 26, 2017 Record Date:APR 21, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:CS Security ID:F06106102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.16 per Share Management For For 4 Non-Binding Vote on Compensation of Henri de Castries, Chairman and CEO until August 31, 2016 Management For For 5 Non-Binding Vote on Compensation of Denis Duverne, Vice CEO until August 31, 2016 Management For For 6 Non-Binding Vote on Compensation of Denis Duverne, Chairman of the Board of Directors since September 1, 2016 Management For For 7 Non-Binding Vote on Compensation of Thoma Buberl, CEO since September 1, 2016 Management For For 8 Approve Remuneration Policy of Chairman of the Board Management For For 9 Approve Remuneration Policy of CEO Management For For 10 Approve Auditors' Special Report on Related-Party Transactions Management For For 11 Approve Additional Social Benefits Agreement with Thomas Buberl, CEO Management For For 12 Approve Severance Agreement with Thomas Buberl Management For For 13 Reelect Deanna Oppenheimer as Director Management For For 14 Reelect Ramon de Oliveira as Director Management For For 15 Ratify Appointment of Thomas Buberl as Director Management For For 16 Ratify Appointment of Andre Francois-Poncet as Director Management For For 17 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 18 Authorize Capitalization of Reserves of Up to EUR 1 Billion for Bonus Issue or Increase in Par Value Management For For 19 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 2 Billions Management For For 20 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 550 Million Management For For 21 Approve Issuance of Equity or Equity-Linked Securities for Private Placements, up to Aggregate Nominal Amount of EUR 550 Million Management For For 22 Authorize Board to Set Issue Price for 10 Percent Per Year of Issued Capital Pursuant to Issue Authority without Preemptive Rights Management For For 23 Authorize Capital Increase of Up to EUR 550 Million for Future Exchange Offers Management For For 24 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 25 Authorize Issuance of Equity Upon Conversion of a Subsidiary's Equity-Linked Securities without Preemptive Rights for Up to EUR 550 Million Management For For 26 Authorize Issuance of Equity Upon Conversion of a Subsidiary's Equity-Linked Securities with Preemptive Rights for Up to EUR 2 Billion Management For For 27 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 28 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Reserved for Employees of International Subsidiaries Management For For 29 Authorize up to 1 Percent of Issued Capital for Use in Stock Option Plans Management For For 30 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 31 Authorize Filing of Required Documents/Other Formalities Management For For BAE SYSTEMS PLC Meeting Date:MAY 10, 2017 Record Date:MAY 08, 2017 Meeting Type:ANNUAL Ticker:BA. Security ID:G06940103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Approve Final Dividend Management For For 5 Re-elect Sir Roger Carr as Director Management For For 6 Re-elect Elizabeth Corley as Director Management For For 7 Re-elect Jerry DeMuro as Director Management For For 8 Re-elect Harriet Green as Director Management For For 9 Re-elect Christopher Grigg as Director Management For For 10 Re-elect Ian King as Director Management For For 11 Re-elect Peter Lynas as Director Management For For 12 Re-elect Paula Reynolds as Director Management For For 13 Re-elect Nicholas Rose as Director Management For For 14 Re-elect Ian Tyler as Director Management For For 15 Elect Charles Woodburn as Director Management For For 16 Reappoint KPMG LLP as Auditors Management For For 17 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 18 Authorise EU Political Donations and Expenditure Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Market Purchase of Ordinary Shares Management For For 22 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For BANGKOK BANK PUBLIC CO. LTD Meeting Date:APR 12, 2017 Record Date:MAR 09, 2017 Meeting Type:ANNUAL Ticker:BBL Security ID:Y0606R119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Acknowledge Operating Results Management None None 3 Acknowledge Audit Committee Report Management None None 4 Approve Financial Statements Management For For 5 Approve Allocation of Income and Dividend Payment Management For For 6.1 Elect Prachet Siridej as Director Management For For 6.2 Elect Singh Tangtatswas as Director Management For For 6.3 Elect Charn Sophonpanich as Director Management For For 6.4 Elect Arun Chirachavala as Director Management For For 6.5 Elect Chartsiri Sophonpanich as Director Management For For 6.6 Elect Thaweelap Rittapirom as Director Management For For 7.1 Elect Charamporn Jotikasthira as Director Management For For 7.2 Elect Chokechai Niljianskul as Director Management For For 8 Acknowledge Remuneration of Directors Management None None 9 Approve Deloitte Touche Tohmatsu Jaiyos Audit Co., Ltd. as Auditors and Authorize Board to Fix Their Remuneration Management For For 10 Other Business Management For Against BARCLAYS PLC Meeting Date:MAY 10, 2017 Record Date:MAY 08, 2017 Meeting Type:ANNUAL Ticker:BARC Security ID:G08036124 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Elect Mary Francis as Director Management For For 5 Elect Sir Ian Cheshire as Director Management For For 6 Re-elect Mike Ashley as Director Management For For 7 Re-elect Tim Breedon as Director Management For For 8 Re-elect Crawford Gillies as Director Management For For 9 Re-elect Sir Gerry Grimstone as Director Management For For 10 Re-elect Reuben Jeffery III as Director Management For For 11 Re-elect John McFarlane as Director Management For For 12 Re-elect Tushar Morzaria as Director Management For For 13 Re-elect Dambisa Moyo as Director Management For For 14 Re-elect Diane Schueneman as Director Management For For 15 Re-elect James Staley as Director Management For For 16 Appoint KPMG LLP as Auditors Management For For 17 Authorise the Board Audit Committee to Fix Remuneration of Auditors Management For For 18 Approve EU Political Donations and Expenditure Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 22 Authorise Issue of Equity in Relation to Issuance of Contingent Equity Conversion Notes Management For For 23 Authorise Issue of Equity without Pre-emptive Rights in Relation to the Issuance of Contingent Equity Conversion Notes Management For For 24 Authorise Market Purchase of Ordinary Shares Management For For 25 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For 26 Amend Long-Term Incentive Plan Management For For BARRICK GOLD CORPORATION Meeting Date:APR 25, 2017 Record Date:FEB 24, 2017 Meeting Type:ANNUAL Ticker:ABX Security ID:067901108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gustavo A. Cisneros Management For For 1.2 Elect Director Graham G. Clow Management For For 1.3 Elect Director Gary A. Doer Management For For 1.4 Elect Director Kelvin P.M. Dushnisky Management For For 1.5 Elect Director J. Michael Evans Management For For 1.6 Elect Director Brian L. Greenspun Management For For 1.7 Elect Director J. Brett Harvey Management For For 1.8 Elect Director Nancy H.O. Lockhart Management For For 1.9 Elect Director Pablo Marcet Management For For 1.10 Elect Director Dambisa F. Moyo Management For For 1.11 Elect Director Anthony Munk Management For For 1.12 Elect Director J. Robert S. Prichard Management For For 1.13 Elect Director Steven J. Shapiro Management For For 1.14 Elect Director John L. Thornton Management For For 1.15 Elect Director Ernie L. Thrasher Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For BNP PARIBAS SA Meeting Date:MAY 23, 2017 Record Date:MAY 18, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:BNP Security ID:F1058Q238 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 2.70 per Share Management For For 4 Acknowledge Auditors' Special Report on Related-Party Transactions Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Reelect Jean Lemierre as Director Management For For 7 Reelect Monique Cohen as Director Management For For 8 Reelect Daniela Schwarzer as Director Management For For 9 Reelect Fields Wicker-Miurin as Director Management For For 10 Elect Jacques Aschenbroich as Director Management For For 11 Approve Remuneration Policy for Chairman of the Board Management For For 12 Approve Remuneration Policy for CEO and Vice-CEO Management For For 13 Non-Binding Vote on Compensation of Jean Lemierre, Chairman of the Board Management For For 14 Non-Binding Vote on Compensation of Jean-Laurent Bonnafe, CEO Management For For 15 Non-Binding Vote on Compensation of Philippe Bordenave, Vice-CEO Management For For 16 Non-Binding Vote on the Overall Envelope of Compensation of Certain Senior Management, Responsible Officers and the Risk-takers Management For For 17 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 18 Authorize Filing of Required Documents/Other Formalities Management For For BP PLC Meeting Date:MAY 17, 2017 Record Date:MAY 15, 2017 Meeting Type:ANNUAL Ticker:BP. Security ID:G12793108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Re-elect Bob Dudley as Director Management For For 5 Re-elect Dr Brian Gilvary as Director Management For For 6 Elect Nils Andersen as Director Management For For 7 Re-elect Paul Anderson as Director Management For For 8 Re-elect Alan Boeckmann as Director Management For For 9 Re-elect Frank Bowman as Director Management For For 10 Re-elect Ian Davis as Director Management For For 11 Re-elect Dame Ann Dowling as Director Management For For 12 Elect Melody Meyer as Director Management For For 13 Re-elect Brendan Nelson as Director Management For For 14 Re-elect Paula Reynolds as Director Management For For 15 Re-elect Sir John Sawers as Director Management For For 16 Re-elect Carl-Henric Svanberg as Director Management For For 17 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration Management For For 18 Authorise EU Political Donations and Expenditure Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For CAPITAL ONE FINANCIAL CORPORATION Meeting Date:MAY 04, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:COF Security ID:14040H105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Richard D. Fairbank Management For For 1B Elect Director Ann Fritz Hackett Management For For 1C Elect Director Lewis Hay, III Management For For 1D Elect Director Benjamin P. Jenkins, III Management For For 1E Elect Director Peter Thomas Killalea Management For For 1F Elect Director Pierre E. Leroy Management For For 1G Elect Director Peter E. Raskind Management For For 1H Elect Director Mayo A. Shattuck, III Management For For 1I Elect Director Bradford H. Warner Management For For 1J Elect Director Catherine G. West Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Nonqualified Employee Stock Purchase Plan Management For For 6 Provide Right to Act by Written Consent Shareholder Against For CELGENE CORPORATION Meeting Date:JUN 14, 2017 Record Date:APR 20, 2017 Meeting Type:ANNUAL Ticker:CELG Security ID:151020104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Hugin Management For For 1.2 Elect Director Mark J. Alles Management For For 1.3 Elect Director Richard W. Barker Management For For 1.4 Elect Director Michael W. Bonney Management For For 1.5 Elect Director Michael D. Casey Management For For 1.6 Elect Director Carrie S. Cox Management For For 1.7 Elect Director Michael A. Friedman Management For For 1.8 Elect Director Julia A. Haller Management For For 1.9 Elect Director Gilla S. Kaplan Management For For 1.10 Elect Director James J. Loughlin Management For For 1.11 Elect Director Ernest Mario Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year 6 Provide For Confidential Running Vote Tallies On Executive Pay Matters Shareholder Against Against CHINA LIFE INSURANCE CO. LIMITED Meeting Date:DEC 27, 2016 Record Date:NOV 25, 2016 Meeting Type:SPECIAL Ticker:2628 Security ID:Y1477R204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 13th Five-Year Developmental Plan Outline Management For For 2 Approve Ernst & Young Hua Ming as US Form 20-F Auditor for 2016 Management For For 3 Approve Company Framework Agreement, 2017-2019 Annual Caps and Related Transactions Management For For 4 Approve CLIC Framework Agreement and CLP&C Framework Agreement, 2017-2019 Annual Caps and Related Transactions Management For For 5 Approve Renewal of Framework Agreement for Daily Connected Transactions Between the Company and China Guangfa Bank Co., Ltd. Management For For CHINA LIFE INSURANCE CO. LIMITED Meeting Date:MAY 31, 2017 Record Date:APR 28, 2017 Meeting Type:ANNUAL Ticker:2628 Security ID:Y1477R204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board of Directors Management For For 2 Approve Report of the Supervisory Committee Management For For 3 Approve Financial Report Management For For 4 Approve Profit Distribution Plan Management For For 5 Approve Remuneration of Directors and Supervisors Management For For 6 Elect Liu Huimin as Director Management For For 7 Elect Yin Zhaojun as Director Management For For 8 Approve Ernst & Young Hua Ming LLP as the PRC Auditor and the Auditor for US Form 20-F and Ernst & Young as the Hong Kong Auditor and Authorize Board to Fix Their Remuneration Management For For 9 Approve Framework Agreement and Related Annual Caps for the Three Years Ending December 31, 2019 Management For For 10 Approve Entrusted Investment and Management Agreement and Related Annual Caps for the Two Years Ending December 31, 2018 Management For For 11 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against CHINA MOBILE LIMITED Meeting Date:MAY 25, 2017 Record Date:MAY 18, 2017 Meeting Type:ANNUAL Ticker:941 Security ID:Y14965100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Elect Dong Xin as Director Management For For 4.1 Elect Frank Wong Kwong Shing as Director Management For For 4.2 Elect Moses Cheng Mo Chi as Director Management For Against 4.3 Elect Paul Chow Man Yiu as Director Management For For 4.4 Elect Stephen Yiu Kin Wah as Director Management For For 5 Approve PricewaterhouseCoopers and PricewaterhouseCoopers Zhong Tian LLP as Auditors for Hong Kong Financial Reporting and U.S. Financial Reporting Purposes, Respectively and Authorize Board to Fix Their Remuneration Management For For 6 Authorize Repurchase of Issued Share Capital Management For For 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 8 Authorize Reissuance of Repurchased Shares Management For Against CHINA TELECOM CORPORATION LTD Meeting Date:MAY 23, 2017 Record Date:APR 21, 2017 Meeting Type:ANNUAL Ticker:728 Security ID:Y1505D102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Profit Distribution Plan and Final Dividend Management For For 3 Approve Deloitte Touche Tohmatsu as International Auditor and Deloitte Touche Tohmatsu Certified Public Accountants LLP as Domestic Auditor and Authorize Board to Fix Their Remuneration Management For For 4.1 Elect Yang Jie as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.2 Elect Yang Xiaowei as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.3 Elect Ke Ruiwen as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.4 Elect Sun Kangmin as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.5 Elect Zhen Caiji as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.6 Elect Gao Tongqing as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.7 Elect Chen Zhongyue as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.8 Elect Chen Shengguang as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.9 Elect Tse Hau Yin, Aloysius as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.10 Elect Cha May Lung, Laura as Director, Approve Her Service Contract and Authorize Board to Fix Her Remuneration Management For For 4.11 Elect Xu Erming as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For Against 4.12 Elect Wang Hsuehming as Director, Approve Her Service Contract and Authorize Board to Fix Her Remuneration Management For For 5.1 Elect Sui Yixun as Supervisor, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 5.2 Elect Hu Jing as Supervisor, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 5.3 Elect Ye Zhong as Supervisor, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 6.1 Amend Article 1 of the Articles of Association Management For For 6.2 Amend Article 13 of the Articles of Association Management For For 6.3 Authorize Board to Handle All Matters in Relation to the Amendments to the Articles of Association Management For For 7.1 Approve Issuance of Debentures Management For For 7.2 Authorize Board to Handle All Matters in Relation to the Issuance of Debentures Management For For 7.3 Approve Centralized Registration of Debentures by the Company Management For For 8.1 Approve Issuance of Company Bonds in the People's Republic of China Management For For 8.2 Authorize Board to Handle All Matters in Relation to the Issuance of Company Bonds in the People's Republic of China Management For For 9 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 10 Approve Amendments to Articles of Association to Reflect Changes in the Registered Capital of the Company Management For Against CHINA TELECOM CORPORATION LTD Meeting Date:MAY 23, 2017 Record Date:APR 13, 2017 Meeting Type:ANNUAL Ticker:728 Security ID:169426103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Profit Distribution Plan and Final Dividend Management For For 3 Approve Deloitte Touche Tohmatsu as International Auditor and Deloitte Touche Tohmatsu Certified Public Accountants LLP as Domestic Auditor and Authorize Board to Fix Their Remuneration Management For For 4.1 Elect Yang Jie as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.2 Elect Yang Xiaowei as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.3 Elect Ke Ruiwen as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.4 Elect Sun Kangmin as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.5 Elect Zhen Caiji as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.6 Elect Gao Tongqing as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.7 Elect Chen Zhongyue as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.8 Elect Chen Shengguang as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.9 Elect Tse Hau Yin, Aloysius as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.10 Elect Cha May Lung, Laura as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.11 Elect Xu Erming as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For Against 4.12 Elect Wang Hsuehming as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 5.1 Elect Sui Yixun as Supervisor, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 5.2 Elect Hu Jing as Supervisor, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 5.3 Elect Ye Zhong as Supervisor, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 6.1 Amend Article 1 of the Articles of Association Management For For 6.2 Amend Article 13 of the Articles of Association Management For For 6.3 Authorize Board to Handle All Matters in Relation to the Amendments to the Articles of Association Management For For 7.1 Approve Issuance of Debentures Management For For 7.2 Authorize Board to Handle All Matters in Relation to the Issuance of Debentures Management For For 7.3 Approve Centralized Registration of Debentures by the Company Management For For 8.1 Approve Issuance of Company Bonds in the People's Republic of China Management For For 8.2 Authorize Board to Handle All Matters in Relation to the Issuance of Company Bonds in the People's Republic of China Management For For 9 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 10 Approve Amendments to Articles of Association to Reflect Changes in the Registered Capital of the Company Management For Against CISCO SYSTEMS, INC. Meeting Date:DEC 12, 2016 Record Date:OCT 14, 2016 Meeting Type:ANNUAL Ticker:CSCO Security ID:17275R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carol A. Bartz Management For For 1b Elect Director M. Michele Burns Management For For 1c Elect Director Michael D. Capellas Management For For 1d Elect Director John T. Chambers Management For For 1e Elect Director Amy L. Chang Management For For 1f Elect Director John L. Hennessy Management For For 1g Elect Director Kristina M. Johnson Management For For 1h Elect Director Roderick C. McGeary Management For For 1i Elect Director Charles H. Robbins Management For For 1j Elect Director Arun Sarin Management For For 1k Elect Director Steven M. West Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Report on Lobbying Payments and Policy Shareholder Against For 5 Report on Arab and non-Arab Employees using EEO-1 Categories Shareholder Against Against 6 Establish Board Committee on Operations in Israeli Settlements Shareholder Against Against CITIGROUP INC. Meeting Date:APR 25, 2017 Record Date:FEB 27, 2017 Meeting Type:ANNUAL Ticker:C Security ID:172967424 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael L. Corbat Management For For 1b Elect Director Ellen M. Costello Management For For 1c Elect Director Duncan P. Hennes Management For For 1d Elect Director Peter B. Henry Management For For 1e Elect Director Franz B. Humer Management For For 1f Elect Director Renee J. James Management For For 1g Elect Director Eugene M. McQuade Management For For 1h Elect Director Michael E. O'Neill Management For For 1i Elect Director Gary M. Reiner Management For For 1j Elect Director Anthony M. Santomero Management For For 1k Elect Director Diana L. Taylor Management For For 1l Elect Director William S. Thompson, Jr. Management For For 1m Elect Director James S. Turley Management For For 1n Elect Director Deborah C. Wright Management For For 1o Elect Director Ernesto Zedillo Ponce de Leon Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Demonstrate No Gender Pay Gap Shareholder Against For 6 Appoint a Stockholder Value Committee Shareholder Against Against 7 Report on Lobbying Payments and Policy Shareholder Against Against 8 Claw-back of Payments under Restatements Shareholder Against Against 9 Limit/Prohibit Accelerated Vesting of Awards Shareholder Against Against COMCAST CORPORATION Meeting Date:JUN 08, 2017 Record Date:MAR 16, 2017 Meeting Type:ANNUAL Ticker:CMCSA Security ID:20030N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kenneth J. Bacon Management For For 1.2 Elect Director Madeline S. Bell Management For Withhold 1.3 Elect Director Sheldon M. Bonovitz Management For For 1.4 Elect Director Edward D. Breen Management For Withhold 1.5 Elect Director Gerald L. Hassell Management For Withhold 1.6 Elect Director Jeffrey A. Honickman Management For For 1.7 Elect Director Asuka Nakahara Management For For 1.8 Elect Director David C. Novak Management For For 1.9 Elect Director Brian L. Roberts Management For For 1.10 Elect Director Johnathan A. Rodgers Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Report on Lobbying Payments and Policy Shareholder Against Against 6 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For COMPAGNIE GENERALE DES ETABLISSEMENTS MICHELIN Meeting Date:MAY 19, 2017 Record Date:MAY 16, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:ML Security ID:F61824144 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income and Dividends of EUR 3.25 per Share Management For For 3 Approve Consolidated Financial Statements and Statutory Reports Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Mentioning the Absence of Transactions Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Non-Binding Vote on Compensation of Jean-Dominique Senard, General Manager Management For For 7 Non-Binding Vote on Compensation of Michel Rollier, Chairman Management For For 8 Reelect Michel Rollier as Supervisory Board Member Management For For 9 Reelect Olivier Bazil as Supervisory Board Member Management For For 10 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 11 Authorize Filing of Required Documents/Other Formalities Management For For CONOCOPHILLIPS Meeting Date:MAY 16, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:COP Security ID:20825C104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard L. Armitage Management For For 1b Elect Director Richard H. Auchinleck Management For For 1c Elect Director Charles E. Bunch Management For For 1d Elect Director John V. Faraci Management For For 1e Elect Director Jody L. Freeman Management For For 1f Elect Director Gay Huey Evans Management For For 1g Elect Director Ryan M. Lance Management For For 1h Elect Director Arjun N. Murti Management For For 1i Elect Director Robert A. Niblock Management For For 1j Elect Director Harald J. Norvik Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management None One Year 5 Report on Lobbying Payments and Policy Shareholder Against For 6 Report on Executive Compensation Incentives Aligned with Low Carbon Scenarios Shareholder Against Against CREDIT AGRICOLE SA Meeting Date:MAY 24, 2017 Record Date:MAY 19, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:ACA Security ID:F22797108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 0.60 per Share and of EUR 0.66 per Share to Long-Term Registered Shares Management For For 4 Approve Transaction with Regional Banks and SACAM Mutualisation Re: the Pooling of Regional Banks' Earnings Management For For 5 Approve Transaction with SACAM Mutualisation Re: Transfer of CCI and CCA Management For For 6 Approve Amendment to the Nov. 22nd, 2001, Agreement with Regional Banks Management For For 7 Amendment to the Dec. 16, 2011, Agreement with Regional Banks Management For For 8 Approve Transaction with Regional Banks Re: Tax Consolidation Agreement Management For For 9 Approve Transaction with SACAM Mutualisation Re: Tax Consolidation Agreement Management For For 10 Approve Transaction with Regional Banks Re: Loans to Finance Caisse Regionales Subscription to SACAM Mutualisation Share Capital Increase Management For For 11 Approve Amendment to Transaction with SAS Rue de la Boetie, Segur, Miromesnil and Holdings Federal Re: Tax Consolidation Agreement Management For For 12 Approve Amendment to Tax Consolidation Agreement with Credit Agricole CIB Management For For 13 Elect Catherine Pourre as Director Management For For 14 Elect Jean-Pierre Paviet as Director Management For For 15 Elect Louis Tercinier as Director Management For For 16 Reelect Caroline Catoire as Director Management For For 17 Reelect Laurence Dors as Director Management For For 18 Reelect Francoise Gris as Director Management For For 19 Reelect Daniel Epron as Director Management For For 20 Reelect Gerard Ouvrier-Buffet as Director Management For Against 21 Reelect Christian Streiff as Director Management For For 22 Reelect Francois Thibault as Director Management For For 23 Non-Binding Vote on Compensation of Dominique Lefebvre, Chairman of the Board Management For For 24 Non-Binding Vote on Compensation of Philippe Brassac, CEO Management For For 25 Non-Binding Vote on Compensation of Xavier Musca, Vice-CEO Management For For 26 Advisory Vote on the Aggregate Remuneration Granted in 2016 to Senior Management, Responsible Officers and Regulated Risk-Takers Management For For 27 Fix Maximum Variable Compensation Ratio for Executives and Risk Takers Management For For 28 Approve Remuneration Policy of the Chairman of the Board Management For For 29 Approve Remuneration Policy of the CEO Management For For 30 Approve Remuneration Policy of the Vice-CEO Management For For 31 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 32 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 33 Authorize Filing of Required Documents/Other Formalities Management For For CREDIT SUISSE GROUP AG Meeting Date:APR 28, 2017 Record Date: Meeting Type:ANNUAL Ticker:CSGN Security ID:H3698D419 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Receive Financial Statements and Statutory Reports (Non-Voting) Management None None 1.2 Approve Remuneration Report Management For Against 1.3 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Senior Management Management For For 3.1 Approve Allocation of Income Management For For 3.2 Approve Dividends of CHF 0.70 per Share from Capital Contribution Reserves Management For For 4.1 Approve Maximum Remuneration of Board of Directors in the Amount of CHF 12.0 Million Management For For 4.2a Approve Short-Term Variable Remuneration of Executive Committee in the Amount of CHF 17 Million Management For Against 4.2b Approve Maximum Fixed Remuneration of Executive Committee in the Amount of CHF 31 Million Management For For 4.2c Approve Maximum Long-Term Variable Remuneration of Executive Committee in the Amount of CHF 31.2 Million Management For For 5 Approve Amendment of Pool of Authorized Capital with or without Preemptive Rights for Stock or Scrip Dividends Management For For 6.1a Reelect Urs Rohner as Director and Board Chairman Management For For 6.1b Reelect Iris Bohnet as Director Management For For 6.1c Reelect Alexander Gut as Director Management For For 6.1d Reelect Andreas Koopmann as Director Management For For 6.1e Reelect Seraina Macia as Director Management For For 6.1f Reelect Kai Nargolwala as Director Management For For 6.1g Reelect Joaquin Ribeiro as Director Management For For 6.1h Reelect Severin Schwan as Director Management For For 6.1i Reelect Richard Thornburgh as Director Management For For 6.1j Reelect John Tiner as Director Management For For 6.1k Reelect Andreas Gottschling as Director Management For For 6.1l Reelect Alexandre Zeller as Director Management For For 6.2a Appoint Iris Bohnet as Member of the Compensation Committee Management For For 6.2b Appoint Andreas Koopmann as Member of the Compensation Committee Management For For 6.2c Appoint Kai Nargolwala as Member of the Compensation Committee Management For For 6.2d Appoint Alexandre Zeller as Member of the Compensation Committee Management For For 6.3 Ratify KPMG AG as Auditors Management For For 6.4 Designate BDO AG as Special Auditor Management For For 6.5 Designate Andreas Keller as Independent Proxy Management For For 7.1 Transact Other Business: Proposals by Shareholders (Voting) Management None Against 7.2 Transact Other Business: Proposals by the Board of Directors (Voting) Management None Against CREDIT SUISSE GROUP AG Meeting Date:MAY 18, 2017 Record Date: Meeting Type:SPECIAL Ticker:CSGN Security ID:H3698D419 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve CHF 16.2 Million Share Capital Increase with Preemptive Rights Management For For 2 Transact Other Business: Proposals by Shareholders (Voting) Management None Against 3 Transact Other Business: Proposals by the Board of Directors (Voting) Management None Against CRH PLC Meeting Date:APR 27, 2017 Record Date:APR 25, 2017 Meeting Type:ANNUAL Ticker:CRG Security ID:G25508105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4(a) Re-elect Ernst Bartschi as Director Management For For 4(b) Re-elect Maeve Carton as Director Management For For 4(c) Re-elect Nicky Hartery as Director Management For For 4(d) Re-elect Patrick Kennedy as Director Management For For 4(e) Re-elect Donald McGovern Jr. as Director Management For For 4(f) Re-elect Heather Ann McSharry as Director Management For For 4(g) Re-elect Albert Manifold as Director Management For For 4(h) Re-elect Senan Murphy as Director Management For For 4(i) Elect Gillian Platt as Director Management For For 4(j) Re-elect Lucinda Riches as Director Management For For 4(k) Re-elect Henk Rottinghuis as Director Management For For 4(l) Re-elect William Teuber Jr. as Director Management For For 5 Authorise Board to Fix Remuneration of Auditors Management For For 6 Reappoint Ernst & Young as Auditors Management For For 7 Authorise Issue of Equity with Pre-emptive Rights Management For For 8 Authorise Issue of Equity without Pre-emptive Rights Management For For 9 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 10 Authorise Market Purchase of Ordinary Shares Management For For 11 Authorise Reissuance of Treasury Shares Management For For 12 Approve Scrip Dividend Management For For DBS GROUP HOLDINGS LTD. Meeting Date:APR 27, 2017 Record Date: Meeting Type:ANNUAL Ticker:D05 Security ID:Y20246107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Directors' and Auditors' Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Directors' Fees Management For For 4 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Elect Bart Broadman as Director Management For For 6 Elect Ho Tian Yee as Director Management For For 7 Elect Ow Foong Pheng as Director Management For For 8 Approve Grant of Awards and Issuance of Shares Under the DBSH Share Plan Management For For 9 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For 10 Approve Issuance of Shares Under the DBSH Scrip Dividend Scheme to the Final Dividends for the Year Ended Dec. 31, 2016 Management For For 11 Approve Issuance of Shares Under the DBSH Scrip Dividend Scheme for the Dividends which may be Declared for the Year Ending Dec. 31, 2017 Management For For 12 Authorize Share Repurchase Program Management For For DEUTSCHE LUFTHANSA AG Meeting Date:MAY 05, 2017 Record Date: Meeting Type:ANNUAL Ticker:LHA Security ID:D1908N106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2016 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.50 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2016 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2016 Management For For 5 Ratify PricewaterhouseCoopers GmbH as Auditors for Fiscal 2017 Management For For ELI LILLY AND COMPANY Meeting Date:MAY 01, 2017 Record Date:FEB 24, 2017 Meeting Type:ANNUAL Ticker:LLY Security ID:532457108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael L. Eskew Management For For 1b Elect Director William G. Kaelin, Jr. Management For For 1c Elect Director John C. Lechleiter Management For For 1d Elect Director David A. Ricks Management For For 1e Elect Director Marschall S. Runge Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For 5 Amend Deferred Compensation Plan Management For For 6 Report on Lobbying Payments and Policy Shareholder Against For ENI S.P.A. Meeting Date:APR 13, 2017 Record Date:APR 04, 2017 Meeting Type:ANNUAL Ticker:ENI Security ID:T3643A145 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3 Fix Number of Directors Management For For 4 Fix Board Terms for Directors Management For For 5.1 Slate Submitted by the Ministry of the Economy and Finance Shareholder None Did Not Vote 5.2 Slate Submitted by Institutional Investors (Assogestioni) Shareholder None For 6 Elect Emma Marcegaglia as Board Chair Shareholder None For 7 Approve Remuneration of Directors Shareholder None For 8.1 Slate Submitted by the Ministry of the Economy and Finance Shareholder None Against 8.2 Slate Submitted by Institutional Investors (Assogestioni) Shareholder None For 9 Appoint Chair of the Board of Statutory Auditors Shareholder None For 10 Approve Internal Auditors' Remuneration Shareholder None For 11 Approve Restricted Stock Plan; Authorize Reissuance of Treasury Shares to Service Restricted Stock Plan Management For For 12 Approve Remuneration Policy Management For For FIRST SOLAR, INC. Meeting Date:MAY 17, 2017 Record Date:MAR 28, 2017 Meeting Type:ANNUAL Ticker:FSLR Security ID:336433107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael J. Ahearn Management For For 1.2 Elect Director Sharon L. Allen Management For For 1.3 Elect Director Richard D. Chapman Management For For 1.4 Elect Director George A. ('Chip') Hambro Management For For 1.5 Elect Director Craig Kennedy Management For For 1.6 Elect Director James F. Nolan Management For For 1.7 Elect Director William J. Post Management For For 1.8 Elect Director J. Thomas Presby Management For For 1.9 Elect Director Paul H. Stebbins Management For Against 1.10 Elect Director Michael T. Sweeney Management For For 1.11 Elect Director Mark R. Widmar Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management Three Years One Year GALP ENERGIA, SGPS S.A. Meeting Date:MAY 12, 2017 Record Date:MAY 05, 2017 Meeting Type:ANNUAL Ticker:GALP Security ID:X3078L108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Ratify Co-option of Paula Amorim as Board Chairperson Management For Against 2 Ratify Co-option of Marta Amorim as Director Management For Against 3 Approve Consolidated Financial Statements and Statutory Reports Management For For 4 Approve Allocation of Income Management For For 5 Approve Discharge of Board Management For For 6 Approve Discharge of Supervisory Board Management For For 7 Approve Discharge of Auditors Management For For 8 Approve Statement on Remuneration Policy Management For Against 9 Authorize Repurchase and Reissuance of Shares and Bonds Management For For GETINGE AB Meeting Date:MAR 29, 2017 Record Date:MAR 23, 2017 Meeting Type:ANNUAL Ticker:GETI B Security ID:W3443C107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Chairman of Meeting Management For For 3 Prepare and Approve List of Shareholders Management For For 4 Approve Agenda of Meeting Management For For 5 Designate Inspector(s) of Minutes of Meeting Management For For 6 Acknowledge Proper Convening of Meeting Management For For 7a Receive Financial Statements and Statutory Reports Management None None 7b Receive Consolidated Financial Statements and Statutory Reports Management None None 7c Receive Auditor's Report on Application of Guidelines for Remuneration for Executive Management Management None None 7d Receive Board's Dividend Proposal Management None None 8 Receive Board and Board Committee Reports Management None None 9 Receive President's Report Management None None 10 Accept Financial Statements and Statutory Reports Management For For 11 Approve Allocation of Income and Dividends of SEK 2 Per Share Management For For 12 Approve Discharge of Board and President Management For For 13 Amend Articles Re: Number of Directors Management For For 14 Determine Number of Members (10) and Deputy Members (0) of Board; Determine Number of Auditors (1) and Deputy Auditors (0) Management For For 15 Approve Remuneration of Directors in the Amount of SEK 1.15 Million for Chairman and SEK 575,000 for Other Directors; Approve Remuneration for Committee Work; Approve Remuneration of Auditors Management For For 16a Reelect Carl Bennet as Director Management For For 16b Reelect Johan Bygge as Director Management For For 16c Reelect Cecilia Daun Wennborg as Director Management For For 16d Reelect Johan Malmquist as Director Management For For 16e Reelect Malin Persson as Director Management For For 16f Reelect Johan Stern as Director Management For For 16g Elect Barbro Friden as Director Management For For 16h Elect Dan Frohm as Director Management For For 16i Elect Sofia Hasselberg as Director Management For For 16j Elect Mattias Perjos as Director Management For For 16k Reelect Carl Bennet as Board Chairman Management For For 17 Ratify PricewaterhouseCoopers as Auditors Management For For 18 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For For 19 Close Meeting Management None None GILEAD SCIENCES, INC. Meeting Date:MAY 10, 2017 Record Date:MAR 16, 2017 Meeting Type:ANNUAL Ticker:GILD Security ID:375558103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John F. Cogan Management For For 1b Elect Director Kelly A. Kramer Management For For 1c Elect Director Kevin E. Lofton Management For For 1d Elect Director John C. Martin Management For For 1e Elect Director John F. Milligan Management For For 1f Elect Director Nicholas G. Moore Management For For 1g Elect Director Richard J. Whitley Management For For 1h Elect Director Gayle E. Wilson Management For For 1i Elect Director Per Wold-Olsen Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year 6 Provide Right to Act by Written Consent Shareholder Against For 7 Require Independent Board Chairman Shareholder Against For HALLIBURTON COMPANY Meeting Date:MAY 17, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:HAL Security ID:406216101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Abdulaziz F. Al Khayyal Management For For 1b Elect Director William E. Albrecht Management For For 1c Elect Director Alan M. Bennett Management For For 1d Elect Director James R. Boyd Management For For 1e Elect Director Milton Carroll Management For For 1f Elect Director Nance K. Dicciani Management For For 1g Elect Director Murry S. Gerber Management For For 1h Elect Director Jose C. Grubisich Management For For 1i Elect Director David J. Lesar Management For For 1j Elect Director Robert A. Malone Management For For 1k Elect Director J. Landis Martin Management For For 1l Elect Director Jeffrey A. Miller Management For For 1m Elect Director Debra L. Reed Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Omnibus Stock Plan Management For For HERO MOTOCORP LTD. Meeting Date:SEP 23, 2016 Record Date:SEP 16, 2016 Meeting Type:ANNUAL Ticker:500182 Security ID:Y3194B108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Confirm Interim Dividend and Declare Final Dividend Management For For 3 Reelect Suman Kant Munjal as Director Management For For 4 Approve Deloitte Haskins & Sells as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Elect Paul Bradford as Independent Director Management For Against 6 Approve Reappointment and Remuneration of Pawan Munjal as Chairman, Managing Director & CEO Management For For 7 Approve Appointment and Remuneration of Vikram Sitaram Kasbekar as Head of Operations & Supply Chain Management For For 8 Approve Remuneration of Cost Auditors Management For For HEWLETT PACKARD ENTERPRISE COMPANY Meeting Date:MAR 22, 2017 Record Date:JAN 23, 2017 Meeting Type:ANNUAL Ticker:HPE Security ID:42824C109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Daniel Ammann Management For For 1b Elect Director Marc L. Andreessen Management For For 1c Elect Director Michael J. Angelakis Management For For 1d Elect Director Leslie A. Brun Management For For 1e Elect Director Pamela L. Carter Management For For 1f Elect Director Klaus Kleinfeld Management For For 1g Elect Director Raymond J. Lane Management For For 1h Elect Director Ann M. Livermore Management For For 1i Elect Director Raymond E. Ozzie Management For For 1j Elect Director Gary M. Reiner Management For For 1k Elect Director Patricia F. Russo Management For For 1l Elect Director Lip-Bu Tan Management For Against 1m Elect Director Margaret C. Whitman Management For For 1n Elect Director Mary Agnes Wilderotter Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For HSBC HOLDINGS PLC Meeting Date:APR 28, 2017 Record Date:APR 27, 2017 Meeting Type:ANNUAL Ticker:HSBA Security ID:G4634U169 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3(a) Elect David Nish as Director Management For For 3(b) Elect Jackson Tai as Director Management For For 3(c) Re-elect Phillip Ameen as Director Management For For 3(d) Re-elect Kathleen Casey as Director Management For For 3(e) Re-elect Laura Cha as Director Management For For 3(f) Re-elect Henri de Castries as Director Management For For 3(g) Re-elect Lord Evans of Weardale as Director Management For For 3(h) Re-elect Joachim Faber as Director Management For For 3(i) Re-elect Douglas Flint as Director Management For For 3(j) Re-elect Stuart Gulliver as Director Management For For 3(k) Re-elect Irene Lee as Director Management For Against 3(l) Re-elect John Lipsky as Director Management For For 3(m) Re-elect Iain Mackay as Director Management For For 3(n) Re-elect Heidi Miller as Director Management For For 3(o) Re-elect Marc Moses as Director Management For For 3(p) Re-elect Jonathan Symonds as Director Management For For 3(q) Re-elect Pauline van der Meer Mohr as Director Management For For 3(r) Re-elect Paul Walsh as Director Management For Against 4 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 5 Authorise the Group Audit Committee to Fix Remuneration of Auditors Management For For 6 Authorise EU Political Donations and Expenditure Management For For 7 Authorise Issue of Equity with Pre-emptive Rights Management For For 8 Authorise Issue of Equity without Pre-emptive Rights Management For For 9 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 10 Authorise Directors to Allot Any Repurchased Shares Management For For 11 Authorise Market Purchase of Ordinary Shares Management For For 12 Authorise Issue of Equity in Relation to Contingent Convertible Securities Management For For 13 Authorise Issue of Equity without Pre-emptive Rights in Relation to Contingent Convertible Securities Management For For 14 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For HYUNDAI MOTOR CO. Meeting Date:MAR 17, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A005380 Security ID:Y38472109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2.1 Elect Chung Mong-koo as Inside Director Management For For 2.2 Elect Choi Eun-soo as Outside Director Management For For 3 Elect Choi Eun-soo as Member of Audit Committee Management For For 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For ING GROEP NV Meeting Date:MAY 08, 2017 Record Date:APR 10, 2017 Meeting Type:ANNUAL Ticker:INGA Security ID:N4578E595 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2a Receive Report of Management Board (Non-Voting) Management None None 2b Receive Announcements on Sustainability Management None None 2c Receive Report of Supervisory Board (Non-Voting) Management None None 2d Discuss Remuneration Report Management None None 2e Adopt Financial Statements and Statutory Reports Management For For 3a Receive Explanation on Profit Retention and Distribution Policy Management None None 3b Approve Dividends of EUR 0.66 Per Share Management For For 4a Approve Discharge of Management Board Management For For 4b Approve Discharge of Supervisory Board Management For For 5a Receive Information on Deferral Period in the Remuneration Policy for Members of the Executive Board Management None None 5b Approve Increase Maximum Ratio Between Fixed and Variable Components of Remuneration Management For For 6a Reelect Ralph Hamers to Management Board Management For For 6b Elect Steven van Rijswijk to Management Board Management For For 6c Elect Koos Timmermans to Management Board Management For For 7a Reelect Hermann-Josef Lamberti to Supervisory Board Management For For 7b Reelect Robert Reibestein to Supervisory Board Management For For 7c Reelect Jeroen van der Veer to Supervisory Board Management For For 7d Elect Jan Peter Balkenende to Supervisory Board Management For For 7e Elect Margarete Haase to Supervisory Board Management For For 7f Elect Hans Wijers to Supervisory Board Management For For 8a Authorize Issuance of Shares with Preemptive Rights up to 40 Percent of the Issued Share Capital Management For For 8b Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital and Restricting/Excluding Preemptive Rights Management For For 9 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 10 Other Business (Non-Voting) Management None None INNOGY SE Meeting Date:APR 24, 2017 Record Date:APR 02, 2017 Meeting Type:ANNUAL Ticker:IGY Security ID:D6S3RB103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2016 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 1.60 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2016 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2016 Management For For 5 Ratify PricewaterhouseCoopers GmbH as Auditors for Fiscal 2017 Management For For 6 Ratify PricewaterhouseCoopers GmbH as Auditors for Half-Year and Quarterly Reports 2017 Management For For 7 Approve Remuneration System for Management Board Members Management For For 8.1 Fix Number of Supervisory Board Members Management For For 8.2 Amend Articles Re: Term for Ordinary Board Members Management For Against 8.3 Amend Articles Re: Term for Alternate Board Members Management For Against 8.4 Amend Articles Re: Board Chairmanship Management For For 8.5 Amend Articles Re: Employee Representation Management For For 8.6 Amend Articles Re: Majority Requirements at General Meetings Management For For 9.1a Elect Werner Brandt to the Supervisory Board Management For Against 9.1b Elect Ulrich Grillo to the Supervisory Board Management For For 9.1c Elect Maria van der Hoeven to the Supervisory Board Management For For 9.1d Elect Michael Kleinemeier to the Supervisory Board Management For For 9.1e Elect Martina Koederitz to the Supervisory Board Management For For 9.1f Elect Markus Krebber to the Supervisory Board Management For For 9.1g Elect Rolf Pohlig to the Supervisory Board Management For For 9.1h Elect Dieter Steinkamp to the Supervisory Board Management For For 9.1i Elect Marc Tuengler to the Supervisory Board Management For For 9.1j Elect Deborah Wilkens to the Supervisory Board Management For For 9.2a Elect Reiner Boehle as Employee Representative to the Supervisory Board Management For For 9.2b Elect Frank Bsirske as Employee Representative to the Supervisory Board Management For For 9.2c Elect Arno Hahn as Employee Representative to the Supervisory Board Management For For 9.2d Elect Hans Peter Lafos as Employee Representative to the Supervisory Board Management For For 9.2e Elect Robert Leyland as Employee Representative to the Supervisory Board Management For For 9.2f Elect Meike Neuhaus as Employee Representative to the Supervisory Board Management For For 9.2g Elect Rene Poehls as Employee Representative to the Supervisory Board Management For For 9.2h Elect Pascal van Rijsewijk as Employee Representative to the Supervisory Board Management For For 9.2i Elect Gabriele Sassenberg as Employee Representative to the Supervisory Board Management For For 9.2j Elect Sarka Vojikova as Employee Representative to the Supervisory Board Management For For JPMORGAN CHASE & CO. Meeting Date:MAY 16, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL Ticker:JPM Security ID:46625H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Linda B. Bammann Management For For 1b Elect Director James A. Bell Management For For 1c Elect Director Crandall C. Bowles Management For For 1d Elect Director Stephen B. Burke Management For For 1e Elect Director Todd A. Combs Management For For 1f Elect Director James S. Crown Management For For 1g Elect Director James Dimon Management For For 1h Elect Director Timothy P. Flynn Management For For 1i Elect Director Laban P. Jackson, Jr. Management For For 1j Elect Director Michael A. Neal Management For For 1k Elect Director Lee R. Raymond Management For For 1l Elect Director William C. Weldon Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Require Independent Board Chairman Shareholder Against Against 6 Prohibit Accelerated Vesting of Awards to Pursue Government Service Shareholder Against Against 7 Clawback Amendment Shareholder Against Against 8 Report on Gender Pay Gap Shareholder Against For 9 Provide Vote Counting to Exclude Abstentions Shareholder Against Against 10 Reduce Ownership Threshold for Shareholders to Call a Special Meeting Shareholder Against For KB FINANCIAL GROUP INC. Meeting Date:MAR 24, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A105560 Security ID:Y46007103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Amend Articles of Incorporation Management For For 3.1 Elect Lee Hong as Non-Independent Non-Executive Director Management For For 3.2 Elect Choi Young-hwi as Outside Director Management For For 3.3 Elect Yoo Suk-ryul as Outside Director Management For For 3.4 Elect Lee Byung-nam as Outside Director Management For For 3.5 Elect Park Jae-ha as Outside Director Management For For 3.6 Elect Kim Eunice Kyonghee as Outside Director Management For For 3.7 Elect Stuart B. Solomon as Outside Director Management For For 4 Elect Han Jong-soo as Director to serve as Audit Committee member Management For For 5.1 Elect Yoo Suk-ryul as Members of Audit Committee Management For For 5.2 Elect Park Jae-ha as Members of Audit Committee Management For For 5.3 Elect Kim Eunice Kyonghee as Members of Audit Committee Management For For 6 Approve Total Remuneration of Inside Directors and Outside Directors Management For For KINGFISHER PLC Meeting Date:JUN 13, 2017 Record Date:JUN 09, 2017 Meeting Type:ANNUAL Ticker:KGF Security ID:G5256E441 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Elect Andy Cosslett as Director Management For For 5 Re-elect Andrew Bonfield as Director Management For For 6 Re-elect Pascal Cagni as Director Management For For 7 Re-elect Clare Chapman as Director Management For For 8 Re-elect Anders Dahlvig as Director Management For For 9 Re-elect Rakhi Goss-Custard as Director Management For For 10 Re-elect Veronique Laury as Director Management For For 11 Re-elect Mark Seligman as Director Management For For 12 Re-elect Karen Witts as Director Management For For 13 Reappoint Deloitte LLP as Auditors Management For For 14 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 15 Authorise EU Political Donations and Expenditure Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For 20 Adopt New Articles of Association Management For For KONICA MINOLTA INC. Meeting Date:JUN 20, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:4902 Security ID:J36060119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Matsuzaki, Masatoshi Management For For 1.2 Elect Director Yamana, Shoei Management For For 1.3 Elect Director Kama, Kazuaki Management For For 1.4 Elect Director Tomono, Hiroshi Management For For 1.5 Elect Director Nomi, Kimikazu Management For For 1.6 Elect Director Hatchoji, Takashi Management For For 1.7 Elect Director Ando, Yoshiaki Management For For 1.8 Elect Director Shiomi, Ken Management For For 1.9 Elect Director Hatano, Seiji Management For For 1.10 Elect Director Koshizuka, Kunihiro Management For For KUNLUN ENERGY COMPANY LTD Meeting Date:JUN 02, 2017 Record Date: Meeting Type:ANNUAL Ticker:135 Security ID:G5320C108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3A Elect Wu Enlai as Director Management For For 3B Elect Zhao Yongqi as Director Management For For 3C Elect Li Kwok Sing Aubrey as Director Management For Against 4 Authorize Board to Fix Remuneration of Directors Management For For 5 Approve KPMG as Auditor and Authorize Board to Fix Their Remuneration Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Share Repurchase Program Management For For 8 Authorize Reissuance of Repurchased Shares Management For Against MAN GROUP PLC Meeting Date:MAY 05, 2017 Record Date:MAY 03, 2017 Meeting Type:ANNUAL Ticker:EMG Security ID:G5790V172 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For Against 3 Approve Final Dividend Management For For 4 Elect Katharine Barker as Director Management For For 5 Re-elect Richard Berliand as Director Management For For 6 Re-elect Phillip Colebatch as Director Management For Against 7 Re-elect John Cryan as Director Management For For 8 Elect Luke Ellis as Director Management For For 9 Re-elect Andrew Horton as Director Management For For 10 Elect Mark Jones as Director Management For For 11 Re-elect Matthew Lester as Director Management For For 12 Re-elect Ian Livingston as Director Management For For 13 Re-elect Dev Sanyal as Director Management For For 14 Re-elect Nina Shapiro as Director Management For For 15 Re-elect Jonathan Sorrell as Director Management For For 16 Reappoint Deloitte LLP as Auditors Management For For 17 Authorise the Audit and Risk Committee to Fix Remuneration of Auditors Management For For 18 Authorise EU Political Donations and Expenditure Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For MEDTRONIC PLC Meeting Date:DEC 09, 2016 Record Date:OCT 11, 2016 Meeting Type:ANNUAL Ticker:MDT Security ID:G5960L103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard H. Anderson Management For For 1b Elect Director Craig Arnold Management For For 1c Elect Director Scott C. Donnelly Management For For 1d Elect Director Randall J. Hogan, III Management For For 1e Elect Director Omar Ishrak Management For For 1f Elect Director Shirley Ann Jackson Management For For 1g Elect Director Michael O. Leavitt Management For For 1h Elect Director James T. Lenehan Management For For 1i Elect Director Elizabeth G. Nabel Management For For 1j Elect Director Denise M. O'Leary Management For For 1k Elect Director Kendall J. Powell Management For For 1l Elect Director Robert C. Pozen Management For For 1m Elect Director Preetha Reddy Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Proxy Access Right Management For For 5a Amend Articles of Association Management For For 5b Amend Memorandum of Association Management For For 6 Amend Articles to Clarify the Board's Sole Authority to Determine its Size Within the Fixed Limits Management For For MERCK KGAA Meeting Date:APR 28, 2017 Record Date:APR 06, 2017 Meeting Type:ANNUAL Ticker:MRK Security ID:D5357W103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2016 (Non-Voting) Management None None 2 Accept Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.20 per Share Management For For 4 Approve Discharge of Management Board for Fiscal 2016 Management For For 5 Approve Discharge of Supervisory Board for Fiscal 2016 Management For For 6 Ratify KPMG AG as Auditors for Fiscal 2017 Management For For 7 Approve Remuneration System for Management Board Members Management For Against 8 Approve Creation of EUR 56.5 Million Pool of Capital with Partial Exclusion of Preemptive Rights Management For For 9 Approve Affiliation Agreements with Subsidiaries Management For For METRO AG Meeting Date:FEB 06, 2017 Record Date:JAN 15, 2017 Meeting Type:ANNUAL Ticker:MEO Security ID:D53968125 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2015/16 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 1.00 per Ordinary Share and EUR 1.06 per Preference Share Management For For 3 Approve Discharge of Management Board for Fiscal 2015/16 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2015/16 Management For For 5 Ratify KPMG AG as Auditors for Fiscal 2016/17 Management For For 6.1 Elect Florian Funck to the Supervisory Board Management For For 6.2 Elect Regine Stachelhaus to the Supervisory Board Management For For 6.3 Elect Bernhard Duettmann to the Supervisory Board Management For For 6.4 Elect Julia Goldin to the Supervisory Board Management For For 6.5 Elect Jo Harlow to the Supervisory Board Management For For 7 Approve Remuneration System for Management Board Members Management For Against 8 Approve Creation of EUR 417 Million Pool of Capital without Preemptive Rights Management For For 9 Change Company Name to CECONOMY AG Management For For 10 Adopt New Articles of Association Management For For 11 Approve Spin-Off Agreement with METRO Wholesale & Food Specialist AG Management For For MICHAEL KORS HOLDINGS LIMITED Meeting Date:AUG 04, 2016 Record Date:JUN 01, 2016 Meeting Type:ANNUAL Ticker:KORS Security ID:G60754101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael Kors Management For For 1b Elect Director Judy Gibbons Management For For 1c Elect Director Jane Thompson Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MICROSOFT CORPORATION Meeting Date:NOV 30, 2016 Record Date:SEP 30, 2016 Meeting Type:ANNUAL Ticker:MSFT Security ID:594918104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William H. Gates, lll Management For For 1.2 Elect Director Teri L. List-Stoll Management For For 1.3 Elect Director G. Mason Morfit Management For For 1.4 Elect Director Satya Nadella Management For For 1.5 Elect Director Charles H. Noski Management For For 1.6 Elect Director Helmut Panke Management For For 1.7 Elect Director Sandra E. Peterson Management For For 1.8 Elect Director Charles W. Scharf Management For For 1.9 Elect Director John W. Stanton Management For For 1.10 Elect Director John W. Thompson Management For For 1.11 Elect Director Padmasree Warrior Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Amend Right to Call Special Meeting Management For For 5 Amend Omnibus Stock Plan Management For For 6 Proxy Access Shareholder Against Against MMC NORILSK NICKEL PJSC Meeting Date:DEC 16, 2016 Record Date:NOV 21, 2016 Meeting Type:SPECIAL Ticker:MNOD Security ID:ADPV30566 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Interim Dividends for First Nine Months of Fiscal 2016 Management For For MMC NORILSK NICKEL PJSC Meeting Date:JUN 09, 2017 Record Date:MAY 16, 2017 Meeting Type:ANNUAL Ticker:MNOD Security ID:55315J102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report Management For For 2 Approve Financial Statements Management For For 3 Approve Consolidated Financial Statements Management For For 4 Approve Allocation of Income and Dividends Management For For 5.1 Elect Sergey Barbashev as Director Management None Against 5.2 Elect Aleksey Bashkirov as Director Management None Against 5.3 Elect Rushan Bogaudinov as Director Management None Against 5.4 Elect Sergey Bratukhin as Director Management None Against 5.5 Elect Andrey Bugrov as Director Management None Against 5.6 Elect Marianna Zakharova as Director Management None Against 5.7 Elect Stalbek Mishakov as Director Management None Against 5.8 Elect Gareth Penny as Director Management None For 5.9 Elect Gerhardus Prinsloo as Director Management None For 5.10 Elect Maksim Sokov as Director Management None Against 5.11 Elect Vladislav Solovyev as Director Management None Against 5.12 Elect Sergey Skvortsov as Director Management None For 5.13 Elect Robert Edwards as Director Management None For 6.1 Elect Artur Arustamov as Member of Audit Commission Management For For 6.2 Elect Anna Masalova as Member of Audit Commission Management For For 6.3 Elect Georgy Svanidze as Member of Audit Commission Management For For 6.4 Elect Vladimir Shilkov as Members of Audit Commission Management For For 6.5 Elect Elena Yanevich as Member of Audit Commission Management For For 7 Ratify KPMG as RAS Auditor Management For For 8 Ratify KPMG as IFRS Auditor Management For For 9 Approve Remuneration of Directors Management For Against 10 Approve Remuneration of Members of Audit Commission Management For For 11 Approve Related-Party Transactions Re: Indemnification Agreements with Directors and Executives Management For For 12 Approve Related-Party Transaction Re: Liability Insurance for Directors and Executives Management For For 13 Approve New Edition of Charter Management For Against 14 Approve Company's Membership in UN Global Compact Network Management For For 15 Approve Company's Membership in Transport Safety Association Management For For NAVISTAR INTERNATIONAL CORPORATION Meeting Date:FEB 14, 2017 Record Date:DEC 19, 2016 Meeting Type:ANNUAL Ticker:NAV Security ID:63934E108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Troy A. Clarke Management For For 1.2 Elect Director Jose Maria Alapont Management For For 1.3 Elect Director Stephen R. D'Arcy Management For For 1.4 Elect Director Vincent J. Intrieri Management For For 1.5 Elect Director Stanley A. McChrystal Management For For 1.6 Elect Director Samuel J. Merksamer Management For For 1.7 Elect Director Mark H. Rachesky Management For For 1.8 Elect Director Michael F. Sirignano Management For For 1.9 Elect Director Dennis A. Suskind Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify KPMG LLP as Auditors Management For For NISSAN MOTOR CO. LTD. Meeting Date:JUN 27, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:7201 Security ID:J57160129 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 24 Management For For 2.1 Elect Director Carlos Ghosn Management For Against 2.2 Elect Director Saikawa, Hiroto Management For Against 2.3 Elect Director Greg Kelly Management For For 2.4 Elect Director Sakamoto, Hideyuki Management For For 2.5 Elect Director Matsumoto, Fumiaki Management For For 2.6 Elect Director Nakamura, Kimiyasu Management For For 2.7 Elect Director Shiga, Toshiyuki Management For For 2.8 Elect Director Jean-Baptiste Duzan Management For For 2.9 Elect Director Bernard Rey Management For For 3 Appoint Statutory Auditor Guiotoko, Celso Management For For ORACLE CORPORATION Meeting Date:NOV 16, 2016 Record Date:SEP 19, 2016 Meeting Type:ANNUAL Ticker:ORCL Security ID:68389X105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey S. Berg Management For For 1.2 Elect Director H. Raymond Bingham Management For Withhold 1.3 Elect Director Michael J. Boskin Management For Withhold 1.4 Elect Director Safra A. Catz Management For For 1.5 Elect Director Bruce R. Chizen Management For Withhold 1.6 Elect Director George H. Conrades Management For Withhold 1.7 Elect Director Lawrence J. Ellison Management For For 1.8 Elect Director Hector Garcia-Molina Management For For 1.9 Elect Director Jeffrey O. Henley Management For For 1.10 Elect Director Mark V. Hurd Management For For 1.11 Elect Director Renee J. James Management For For 1.12 Elect Director Leon E. Panetta Management For For 1.13 Elect Director Naomi O. Seligman Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Report on Lobbying Payments and Policy Shareholder Against For PANASONIC CORP Meeting Date:JUN 29, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:6752 Security ID:J6354Y104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles to Amend Provisions on Director Titles Management For For 2.1 Elect Director Nagae, Shusaku Management For For 2.2 Elect Director Matsushita, Masayuki Management For For 2.3 Elect Director Tsuga, Kazuhiro Management For For 2.4 Elect Director Ito, Yoshio Management For For 2.5 Elect Director Sato, Mototsugu Management For For 2.6 Elect Director Oku, Masayuki Management For For 2.7 Elect Director Tsutsui, Yoshinobu Management For For 2.8 Elect Director Ota, Hiroko Management For For 2.9 Elect Director Toyama, Kazuhiko Management For For 2.10 Elect Director Ishii, Jun Management For For 2.11 Elect Director Higuchi, Yasuyuki Management For For 2.12 Elect Director Umeda, Hirokazu Management For For QIAGEN NV Meeting Date:OCT 26, 2016 Record Date:SEP 28, 2016 Meeting Type:SPECIAL Ticker:QGEN Security ID:N72482107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Decrease Share Capital with Repayment to Shareholders Management For For 3 Close Meeting Management None None QIAGEN NV Meeting Date:JUN 21, 2017 Record Date:MAY 24, 2017 Meeting Type:ANNUAL Ticker:QGEN Security ID:N72482123 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3.a Receive Report of Supervisory Board (Non-Voting) Management None None 3.b Discuss Remuneration Report Containing Remuneration Policy for Management Board Members Management None None 4 Adopt Financial Statements and Statutory Reports Management For For 5 Receive Explanation on Company's Reserves and Dividend Policy Management None None 6 Approve Discharge of Management Board Management For For 7 Approve Discharge of Supervisory Board Management For For 8.a Reelect Stephane Bancel to Supervisory Board Management For For 8.b Elect Hakan Bjorklund to Supervisory Board Management For For 8.c Reelect Metin Colpan to Supervisory Board Management For For 8.d Reelect Manfred Karobath to Supervisory Board Management For For 8.e Reelect Ross Levine to Supervisory Board Management For For 8.f Reelect Elaine Mardis to Supervisory Board Management For For 8.g Reelect Lawrence Rosen to Supervisory Board Management For For 8.h Reelect Elizabeth Tallett to Supervisory Board Management For For 9.a Reelect Peer Schatz to Management Board Management For For 9.b Reelect Roland Sackers to Management Board Management For For 10 Ratify KPMG as Auditors Management For For 11.a Grant Board Authority to Issue Shares Management For For 11.b Authorize Board to Exclude Preemptive Rights from Share Issuances Management For For 12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 13 Allow Questions Management None None 14 Close Meeting Management None None ROYAL DUTCH SHELL PLC Meeting Date:MAY 23, 2017 Record Date:MAY 19, 2017 Meeting Type:ANNUAL Ticker:RDSA Security ID:G7690A118 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Elect Catherine Hughes as Director Management For For 5 Elect Roberto Setubal as Director Management For For 6 Re-elect Ben van Beurden as Director Management For For 7 Re-elect Guy Elliott as Director Management For For 8 Re-elect Euleen Goh as Director Management For For 9 Re-elect Charles Holliday as Director Management For For 10 Re-elect Gerard Kleisterlee as Director Management For For 11 Re-elect Sir Nigel Sheinwald as Director Management For For 12 Re-elect Linda Stuntz as Director Management For For 13 Elect Jessica Uhl as Director Management For For 14 Re-elect Hans Wijers as Director Management For For 15 Re-elect Gerrit Zalm as Director Management For For 16 Reappoint Ernst & Young LLP as Auditors Management For For 17 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Request Shell to Set and Publish Targets for Reducing Greenhouse Gas (GHG) Emissions Shareholder Against Against RYOHIN KEIKAKU CO. LTD. Meeting Date:MAY 24, 2017 Record Date:FEB 28, 2017 Meeting Type:ANNUAL Ticker:7453 Security ID:J6571N105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 156 Management For For 2.1 Elect Director Matsuzaki, Satoru Management For For 2.2 Elect Director Okazaki, Satoshi Management For For 2.3 Elect Director Yamamoto, Yuki Management For For 2.4 Elect Director Shimizu, Satoshi Management For For 2.5 Elect Director Endo, Isao Management For For SAMSUNG ELECTRONICS CO. LTD. Meeting Date:OCT 27, 2016 Record Date:SEP 28, 2016 Meeting Type:SPECIAL Ticker:A005930 Security ID:Y74718100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Spin-Off Agreement Management For For 2 Elect Lee Jae-yong as Inside Director Management For For SAMSUNG ELECTRONICS CO. LTD. Meeting Date:MAR 24, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A005930 Security ID:Y74718100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Approve Total Remuneration of Inside Directors and Outside Directors Management For For SANOFI Meeting Date:MAY 10, 2017 Record Date:MAY 05, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:SAN Security ID:F5548N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 2.96 per Share Management For For 4 Approve Auditors' Special Report on New Related-Party Transactions Management For For 5 Approve Remuneration of Directors in the Aggregate Amount of EUR 1.750 Million Management For For 6 Reelect Fabienne Lecorvaisier as Director Management For For 7 Elect Bernard Charles as Director Management For For 8 Elect Melanie Lee as Director Management For For 9 Approve Remuneration Policy for Chairman of the Board Management For For 10 Approve Remuneration Policy for CEO Management For For 11 Non-Binding Vote on Compensation of Serge Weinberg, Chairman of the Board Management For For 12 Non-Binding Vote on Compensation of Olivier Brandicourt, CEO Management For For 13 Renew Appointment of PricewaterhouseCoopers Audit as Auditor Management For For 14 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 15 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 1.289 Billion Management For For 16 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 240 Million Management For For 17 Approve Issuance of Equity or Equity-Linked Securities for Private Placements, up to Aggregate Nominal Amount of EUR 240 Million Management For For 18 Approve Issuance of Debt Securities Giving Access to New Shares of Subsidiaries and/or Existing Shares and/or Debt Securities, up to Aggregate Amount of EUR 7 Billion Management For For 19 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 20 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 21 Authorize Capitalization of Reserves of Up to EUR 500 Million for Bonus Issue or Increase in Par Value Management For For 22 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 23 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 24 Amend Article 11 of Bylaws Re: Board of Directors Management For For 25 Authorize Filing of Required Documents/Other Formalities Management For For SIEMENS AG Meeting Date:FEB 01, 2017 Record Date: Meeting Type:ANNUAL Ticker:SIE Security ID:D69671218 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2015/2016 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 3.60 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2015/2016 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2015/2016 Management For For 5 Ratify Ernst & Young GmbH as Auditors for Fiscal 2016/2017 Management For For SILVER WHEATON CORP. Meeting Date:MAY 10, 2017 Record Date:MAR 21, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:SLW Security ID:828336107 Proposal No Proposal Proposed By Management Recommendation Vote Cast a1 Elect Director George L. Brack Management For For a2 Elect Director John A. Brough Management For For a3 Elect Director R. Peter Gillin Management For For a4 Elect Director Chantal Gosselin Management For For a5 Elect Director Douglas M. Holtby Management For For a6 Elect Director Charles A. Jeannes Management For For a7 Elect Director Eduardo Luna Management For For a8 Elect Director Randy V. J. Smallwood Management For For b Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For c Change Company Name to Wheaton Precious Metals Corp. Management For For d Advisory Vote on Executive Compensation Approach Management For For SINGAPORE TELECOMMUNICATIONS LIMITED Meeting Date:JUL 29, 2016 Record Date: Meeting Type:ANNUAL Ticker:Z74 Security ID:Y79985209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Directors' and Auditors' Reports Management For For 2 Approve Final Dividend Management For For 3 Elect Christina Hon Kwee Fong (Christina Ong) as Director Management For For 4 Elect Simon Claude Israel as Director Management For For 5 Elect Peter Edward Mason as Director Management For For 6 Approve Directors' Fees Management For For 7 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For 9 Approve Grant of Awards and Issuance of Shares Pursuant to the Singtel Performance Share Plan 2012 Management For For 10 Authorize Share Repurchase Program Management For For 11 Adopt New Constitution Management For For SINGAPORE TELECOMMUNICATIONS LIMITED Meeting Date:OCT 14, 2016 Record Date: Meeting Type:SPECIAL Ticker:Z74 Security ID:Y79985209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Proposed Acquisition of Shares in Intouch Holdings Public Company Limited, the Proposed Acquisition of Shares in Bharti Telecom Limited, and the Proposed Placement of Shares in Singapore Telecommunications Limited Management For For SKY PLC Meeting Date:OCT 13, 2016 Record Date:OCT 11, 2016 Meeting Type:ANNUAL Ticker:SKY Security ID:G8212B105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Re-elect Jeremy Darroch as Director Management For For 5 Re-elect Andrew Griffith as Director Management For For 6 Re-elect Tracy Clarke as Director Management For For 7 Re-elect Martin Gilbert as Director Management For For 8 Re-elect Adine Grate as Director Management For For 9 Re-elect Matthieu Pigasse as Director Management For For 10 Re-elect Andy Sukawaty as Director Management For For 11 Re-elect James Murdoch as Director Management For Against 12 Re-elect Chase Carey as Director Management For For 13 Elect John Nallen as Director Management For For 14 Reappoint Deloitte LLP as Auditors and Authorise Their Remuneration Management For For 15 Authorise EU Political Donations and Expenditure Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For SOFTBANK GROUP CORP. Meeting Date:JUN 21, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:9984 Security ID:J75963108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 22 Management For For 2.1 Elect Director Son, Masayoshi Management For For 2.2 Elect Director Miyauchi, Ken Management For For 2.3 Elect Director Ronald Fisher Management For For 2.4 Elect Director Marcelo Claure Management For For 2.5 Elect Director Rajeev Misra Management For For 2.6 Elect Director Simon Segars Management For For 2.7 Elect Director Yun Ma Management For For 2.8 Elect Director Yanai, Tadashi Management For For 2.9 Elect Director Nagamori, Shigenobu Management For For 2.10 Elect Director Mark Schwartz Management For For 2.11 Elect Director Yasir O. Al-Rumayyan Management For For 3.1 Appoint Statutory Auditor Suzaki, Masato Management For For 3.2 Appoint Statutory Auditor Uno, Soichiro Management For For 3.3 Appoint Statutory Auditor Kubokawa, Hidekazu Management For For 4 Approve Stock Option Plan Management For For STANDARD CHARTERED PLC Meeting Date:MAY 03, 2017 Record Date:APR 28, 2017 Meeting Type:ANNUAL Ticker:STAN Security ID:G84228157 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect Jose Vinals as Director Management For For 4 Re-elect Om Bhatt as Director Management For For 5 Re-elect Dr Kurt Campbell as Director Management For For 6 Re-elect Dr Louis Cheung as Director Management For For 7 Re-elect David Conner as Director Management For For 8 Re-elect Dr Byron Grote as Director Management For For 9 Re-elect Andy Halford as Director Management For For 10 Re-elect Dr Han Seung-soo as Director Management For For 11 Re-elect Christine Hodgson as Director Management For For 12 Re-elect Gay Huey Evans as Director Management For For 13 Re-elect Naguib Kheraj as Director Management For For 14 Re-elect Jasmine Whitbread as Director Management For For 15 Re-elect Bill Winters as Director Management For For 16 Reappoint KPMG LLP as Auditors Management For For 17 Authorise Board to Fix Remuneration of Auditors Management For For 18 Authorise EU Political Donations and Expenditure Management For For 19 Approve Scrip Dividend Program Management For For 20 Authorise Issue of Equity with Pre-emptive Rights Management For For 21 Authorise Issue of Equity with Pre-emptive Rights Management For For 22 Authorise Issue of Equity in Relation to Equity Convertible Additional Tier 1 Securities Management For For 23 Authorise Issue of Equity without Pre-emptive Rights Management For For 24 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 25 Authorise Issue of Equity without Pre-emptive Rights in Relation to Equity Convertible Additional Tier 1 Securities Management For For 26 Authorise Market Purchase of Ordinary Shares Management For For 27 Authorise Market Purchase of Preference Shares Management For For 28 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For SUNTRUST BANKS, INC. Meeting Date:APR 25, 2017 Record Date:FEB 15, 2017 Meeting Type:ANNUAL Ticker:STI Security ID:867914103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dallas S. Clement Management For For 1.2 Elect Director Paul R. Garcia Management For For 1.3 Elect Director M. Douglas Ivester Management For For 1.4 Elect Director Kyle Prechtl Legg Management For For 1.5 Elect Director Donna S. Morea Management For For 1.6 Elect Director David M. Ratcliffe Management For For 1.7 Elect Director William H. Rogers, Jr. Management For For 1.8 Elect Director Agnes Bundy Scanlan Management For For 1.9 Elect Director Frank P. Scruggs, Jr. Management For For 1.10 Elect Director Bruce L. Tanner Management For For 1.11 Elect Director Thomas R. Watjen Management For For 1.12 Elect Director Phail Wynn, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For TELEFONAKTIEBOLAGET LM ERICSSON Meeting Date:MAR 29, 2017 Record Date:MAR 23, 2017 Meeting Type:ANNUAL Ticker:ERIC B Security ID:W26049119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Chairman of Meeting Management For For 2 Prepare and Approve List of Shareholders Management For For 3 Approve Agenda of Meeting Management For For 4 Acknowledge Proper Convening of Meeting Management For For 5 Designate Inspector(s) of Minutes of Meeting Management For For 6 Receive Financial Statements and Statutory Reports Management None None 7 Receive President's Report Management None None 8.1 Accept Financial Statements and Statutory Reports Management For For 8.2 Approve Discharge of Board and President Management For For 8.3 Approve Allocation of Income and Dividends of SEK 1 Per Share Management For For 9 Determine Number of Directors (11) and Deputy Directors (0) of Board Management For For 10 Approve Remuneration of Directors in the Amount of SEK 4.1 Million for Chairman and SEK 990,000 for Other Directors, Approve Remuneration for Committee Work Management For For 11.1 Elect Jon Baksaas as New Director Management For For 11.2 Elect Jan Carlson as New Director Management For For 11.3 Reelect Nora Denzel as Director Management For For 11.4 Reelect Borje Ekholm as Director Management For For 11.5 Elect Eric Elzvik as New Director Management For For 11.6 Reelect Leif Johansson as Director Management For For 11.7 Reelect Kristin Lund as Director Management For For 11.8 Reelect Kristin Rinne as Director Management For For 11.9 Reelect Sukhinder Cassidy as Director Management For For 11.10 Reelect Helena Stjernholm as Director Management For For 11.11 Reelect Jacob Wallenberg as Director Management For For 12 Reappoint Leif Johansson as Board Chairman Management For For 13 Determine Number of Auditors (1) and Deputy Auditors (0) Management For For 14 Approve Remuneration of Auditors Management For For 15 Ratify PricewaterhouseCoopers as Auditors Management For For 16 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For For 17.1 Approve Long-Term Variable Compensation Program 2017 (LTV 2017) Management For For 17.2 Authorize Transfer of up to 2.2 Million B Shares in Connection to LTV 2017; Approve Reissuance of 800,hares to Cover Expenses; Approve Directed Issuance of up to 3 Million C Shares; Approve Directed Repurchase of up to 3 Million C Shares Management For For 17.3 Approve Equity Swap Agreement with Third Party as Alternative Financing Management For Against 18 Approve Transfer of up to 19.8 Million Shares in Connection to LTV 2013, LTV 2014, LTV 2015 and LTV 2016 Management For For 19 Require the Board to Present a Proposal on Equal Voting Rights for All Shares at the AGM 2018 Shareholder None For 20 Request Board to Propose to the Swedish Government Legislation on the Abolition of Voting Power Differences in Swedish Limited Liability Companies Shareholder None Against 21.1 Amend Articles Re: Voting Power Differences Shareholder None Against 21.2 Amend Articles Re: Former Politicians on the Board of Directors Shareholder None Against 22.1 Adopt Vision Regarding Work Place Accidents in the Company Shareholder None Against 22.2 Require Board to Appoint Work Group Regarding Work Place Accidents Shareholder None Against 22.3 Require Report on the Work Regarding Work Place Accidents to be Published at AGM and Include the Report in Annual Report Shareholder None Against 22.4 Adopt a Vision for Absolute Gender Equality on All Levels Within the Company Shareholder None Against 22.5 Instruct the Board to Set Up a Working Group Concerning Gender and Ethnicity Diversification Within the Company Shareholder None Against 22.6 Require the Results from the Working Group Concerning Item 22.4 to be Reported to the AGM Shareholder None Against 22.7 Request Board to Take Necessary Action to Create a Shareholders' Association Shareholder None Against 22.8 Prohibit Directors from Being Able to Invoice Director's Fees via Swedish and Foreign Legal Entities Shareholder None Against 22.9 Request Board to Propose to the Appropriate Authority to Bring About a Changed Regulation in the Area Relating to Item 22.8 Shareholder None Against 22.10 Require Nomination Committee to Consider Matters Related to Ethics, Gender and Ethnicity Shareholder None Against 22.11 Request Board to Propose to the Swedish Government to Draw Attention to the Need for Introducing a "cool-off" Period For Politicians Shareholder None Against 22.12 Instruct the Board to Prepare a Proposal for the Representation of Small- and Midsized Shareholders in the Board and Nomination Committee Shareholder None Against 23 Assign Special Examiner to Examine if Corruption has Occurred in the Company's Business Shareholder None Against 24 Close Meeting Management None None TELEFONICA S.A. Meeting Date:JUN 08, 2017 Record Date:JUN 02, 2017 Meeting Type:ANNUAL Ticker:TEF Security ID:879382109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Approve Consolidated and Standalone Financial Statements Management For For 1.2 Approve Discharge of Board Management For For 2 Approve Allocation of Income Management For For 3.1 Reelect Jose Maria Alvarez-Pallete Lopez as Director Management For For 3.2 Reelect Ignacio Moreno Martinez as Director Management For Against 3.3 Ratify Appointment of and Elect Francisco Jose Riberas Mera as Director Management For For 3.4 Ratify Appointment of and Elect Carmen Garcia de Andres as Director Management For For 4 Fix Number of Directors at 17 Management For For 5 Approve Dividends Charged to Unrestricted Reserves Management For For 6 Authorize Issuance of Non-Convertible and/or Convertible Bonds, Debentures, Warrants, and Other Debt Securities up to EUR 25 Billion with Exclusion of Preemptive Rights up to 20 Percent of Capital Management For For 7 Authorize Board to Ratify and Execute Approved Resolutions Management For For 8 Advisory Vote on Remuneration Report Management For For TESCO PLC Meeting Date:JUN 16, 2017 Record Date:JUN 14, 2017 Meeting Type:ANNUAL Ticker:TSCO Security ID:G87621101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect Steve Golsby as Director Management For For 4 Re-elect John Allan as Director Management For For 5 Re-elect Dave Lewis as Director Management For For 6 Re-elect Mark Armour as Director Management For For 7 Re-elect Byron Grote as Director Management For For 8 Re-elect Mikael Olsson as Director Management For For 9 Re-elect Deanna Oppenheimer as Director Management For For 10 Re-elect Simon Patterson as Director Management For For 11 Re-elect Alison Platt as Director Management For For 12 Re-elect Lindsey Pownall as Director Management For For 13 Re-elect Alan Stewart as Director Management For For 14 Reappoint Deloitte LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise EU Political Donations and Expenditure Management For For 21 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For TIFFANY & CO. Meeting Date:MAY 25, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:TIF Security ID:886547108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael J. Kowalski Management For For 1b Elect Director Rose Marie Bravo Management For For 1c Elect Director Gary E. Costley Management For For 1d Elect Director Roger N. Farah Management For For 1e Elect Director Lawrence K. Fish Management For For 1f Elect Director Abby F. Kohnstamm Management For For 1g Elect Director James E. Lillie Management For For 1h Elect Director Charles K. Marquis Management For For 1i Elect Director William A. Shutzer Management For For 1j Elect Director Robert S. Singer Management For For 1k Elect Director Francesco Trapani Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Approve Non-Employee Director Omnibus Stock Plan Management For For TOSHIBA CORP. Meeting Date:MAR 30, 2017 Record Date:FEB 11, 2017 Meeting Type:SPECIAL Ticker:6502 Security ID:J89752117 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Transfer of Operations to New Wholly Owned Subsidiary Management For For TOTAL SA Meeting Date:MAY 26, 2017 Record Date:MAY 23, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:FP Security ID:F92124100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 2.45 per Share Management For For 4 Approve Stock Dividend Program (Cash or New Shares) Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Reelect Patricia Barbizet as Director Management For For 7 Reelect Marie-Christine Coisne-Roquette as Director Management For For 8 Elect Mark Cutifani as Director Management For For 9 Elect Carlos Tavares as Director Management For Against 10 Receive Auditors' Special Report on Related-Party Transactions Mentioning the Absence of New Transactions Management For For 11 Non-Binding Vote on Compensation of Patrick Pouyanne, CEO and Chairman Management For For 12 Approve Remuneration Policy of Chairman and CEO Management For For 13 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For TURKCELL ILETISIM HIZMET AS Meeting Date:MAY 25, 2017 Record Date:APR 19, 2017 Meeting Type:ANNUAL Ticker:TCELL Security ID:900111204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting and Elect Presiding Council of Meeting Management None None 2 Authorize Presiding Council to Sign Minutes of Meeting Management For For 3 Accept Board Report Management None None 4 Accept Audit Report Management None None 5 Accept Financial Statements Management For For 6 Approve Discharge of Board Management For For 7 Approve Upper Limit of the Donations for 2017 and Receive Information on Charitable Donations for 2016 Management For For 8 Amend Company Articles Management For For 9 Elect Directors Management For Against 10 Approve Director Remuneration Management For For 11 Ratify External Auditors Management For For 12 Grant Permission for Board Members to Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose Management For For 13 Approve Dividends Management For For 14 Receive Information on Guarantees, Pledges and Mortgages Provided to Third Parties Management None None 15 Close Meeting Management None None UBS GROUP AG Meeting Date:MAY 04, 2017 Record Date: Meeting Type:ANNUAL Ticker:UBSG Security ID:H892U1882 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Financial Statements and Statutory Reports Management For For 1.2 Approve Remuneration Report (Non-Binding) Management For For 2 Approve Allocation of Income and Dividends of CHF 0.60 per Share from Capital Contribution Reserves Management For For 3 Approve Discharge of Board and Senior Management Management For For 4 Approve Variable Remuneration of Executive Committee in the Amount of CHF 71.9 Million Management For For 5 Approve Maximum Fixed Remuneration of Executive Committee in the Amount of CHF 31.5 Million Management For For 6.1a Reelect Axel Weber as Director and Board Chairman Management For For 6.1b Reelect Michel Demare as Director Management For For 6.1c Reelect David Sidwell as Director Management For For 6.1d Reelect Reto Francioni as Director Management For For 6.1e Reelect Ann Godbehere as Director Management For For 6.1f Reelect William Parrett as Director Management For For 6.1g Reelect Isabelle Romy as Director Management For For 6.1h Reelect Robert Scully as Director Management For For 6.1i Reelect Beatrice Weder di Mauro as Director Management For For 6.1j Reelect Dieter Wemmer as Director Management For For 6.2 Elect Julie Richardson as Director Management For For 6.3.1 Appoint Ann Godbehere as Member of the Compensation Committee Management For For 6.3.2 Appoint Michel Demare as Member of the Compensation Committee Management For For 6.3.3 Appoint Reto Francioni as Member of the Compensation Committee Management For For 6.3.4 Appoint William Parrett as Member of the Compensation Committee Management For For 7 Approve Maximum Remuneration of Board of Directors in the Amount of CHF 14 Million Management For For 8.1 Designate ADB Altorfer Duss & Beilstein AG as Independent Proxy Management For For 8.2 Ratify Ernst & Young AG as Auditors Management For For 9 Transact Other Business (Voting) Management For Against UNICREDIT SPA Meeting Date:JAN 12, 2017 Record Date:JAN 03, 2017 Meeting Type:SPECIAL Ticker:UCG Security ID:T960AS101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Capital Increase with Preemptive Rights Management For For 2 Approve Share Consolidation Management For For 1.1 Elect Jean Pierre Mustier as Director Management For For 1.2 Elect Sergio Balbinot as Director Management For For 1.3 Elect Martha Dagmar Bockenfeld as Director Management For For UNITED PARCEL SERVICE, INC. Meeting Date:MAY 04, 2017 Record Date:MAR 06, 2017 Meeting Type:ANNUAL Ticker:UPS Security ID:911312106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David P. Abney Management For For 1b Elect Director Rodney C. Adkins Management For For 1c Elect Director Michael J. Burns Management For For 1d Elect Director William R. Johnson Management For For 1e Elect Director Candace Kendle Management For For 1f Elect Director Ann M. Livermore Management For For 1g Elect Director Rudy H.P. Markham Management For For 1h Elect Director Franck J. Moison Management For For 1i Elect Director Clark "Sandy" T. Randt, Jr. Management For For 1j Elect Director John T. Stankey Management For For 1k Elect Director Carol B. Tome Management For For 1l Elect Director Kevin M. Warsh Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management Three Years One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For 5 Report on Lobbying Payments and Policy Shareholder Against Against 6 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against Against 7 Adopt Holy Land Principles Shareholder Against Against VALUE PARTNERS GROUP LTD. Meeting Date:MAY 04, 2017 Record Date:APR 26, 2017 Meeting Type:ANNUAL Ticker:806 Security ID:G93175100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final and Special Dividends Management For For 3A1 Elect Au King Lun as Director Management For For 3A2 Elect Hung Yeuk Yan Renee as Director Management For For 3A3 Elect Chen Shih-Ta Michael as Director Management For For 3B Approve Remuneration of Directors Management For For 4 Approve PricewaterhouseCoopers as Auditor and Authorize Board to Fix Their Remuneration Management For For 5A Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5B Authorize Repurchase of Issued Share Capital Management For For 5C Authorize Reissuance of Repurchased Shares Management For Against 5D Adopt New Share Option Scheme Management For Against VODAFONE GROUP PLC Meeting Date:JUL 29, 2016 Record Date:JUL 27, 2016 Meeting Type:ANNUAL Ticker:VOD Security ID:G93882192 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Re-elect Gerard Kleisterlee as Director Management For For 3 Re-elect Vittorio Colao as Director Management For For 4 Re-elect Nick Read as Director Management For For 5 Re-elect Sir Crispin Davis as Director Management For For 6 Re-elect Dr Mathias Dopfner as Director Management For For 7 Re-elect Dame Clara Furse as Director Management For For 8 Re-elect Valerie Gooding as Director Management For For 9 Re-elect Renee James as Director Management For For 10 Re-elect Samuel Jonah as Director Management For For 11 Re-elect Nick Land as Director Management For For 12 Elect David Nish as Director Management For For 13 Re-elect Philip Yea as Director Management For For 14 Approve Final Dividend Management For For 15 Approve Remuneration Report Management For For 16 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 17 Authorise the Audit and Risk Committee to Fix Remuneration of Auditors Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Market Purchase of Ordinary Shares Management For For 22 Authorise EU Political Donations and Expenditure Management For For 23 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Templeton Growth Fund, Inc. By (Signature and Title)* /s/Matthew T. Hinkle Matthew T. Hinkle, Chief Executive Officer – Finance and Administration Date August 28, 2017 * Print the name and title of each signing officer under his or her signature.
